Title: To Thomas Jefferson from Patrick Gibson, 9 May 1808
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond 9th. May 1808
                  
                  We have to acknowledge receipt of your favor of the 5th. Inst. inclosing B.notes for Three hundred & fifty dollars—We have paid Mr. Murchie Two hundred & forty three dollars 28 Cents being the Amount of the two sums mention’d in your letter with Int. for the amount paid on Account of McGehee we enclose you Mr M’s duplicate receipt—We received a few days ago advice from Philada. of the Nailrod having been shipp’d, we shall take the first opporty on its arrival of forwarding it to Monticello With respect
                  We are Sir Your obt Servts.
                  
                     Gibson & Jefferson
                     
                  
               